F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                     UNITED STATES COURT OF APPEALS                   SEP 18 2001

                                    TENTH CIRCUIT                PATRICK FISHER
                                                                          Clerk


 ARTHUR F. HARRIS,

          Petitioner - Appellant,
 v.                                                       No. 01-6188
                                                    (D.C. No. 00-CV-679-L)
 JAMES L. SAFFLE, Director of the                  (W. District of Oklahoma)
 Oklahoma Department of Corrections,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.



               Pro se petitioner Arthur F. Harris, an Oklahoma state prisoner, seeks

a certificate of appealability (“COA”) pursuant to 28 U.S.C. § 2253(c) to appeal

the district court’s denial of his petition for a writ of habeas corpus as time-barred

under 28 U.S.C. § 2244(d). Because Harris has not made a substantial showing of

the denial of a constitutional right, we deny COA.



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      Harris was tried and convicted of two counts of lewd molestation in

Washita County district court and was sentenced to consecutive sentences totaling

fifty years based in part on two prior felony convictions. The Oklahoma Court of

Criminal Appeals (“OCCA”) affirmed his conviction on August 5, 1997, and

Harris did not file a petition for writ of certiorari in the United States Supreme

Court. On June 5, 1998, Harris filed dual applications for post-conviction relief

in Custer County and Washita County district courts. The state courts denied the

applications, and the OCCA affirmed those denials on January 21, 1999, and

January 29, 1999. Harris again sought post-conviction relief in state district court

on June 21, 1999; on March 2, 2000, the OCCA affirmed the district court’s

denial of such relief. Harris’s application for federal habeas relief was filed on

April 4, 2000.

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

generally sets a one-year period of limitation on habeas corpus petitions presented

by a person in custody pursuant to the judgment of a state court. 28 U.S.C.

§ 2244(d)(1). The limitation period generally runs from “the date on which the

judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). “Under the statute, a

petitioner’s conviction is not final and the one-year limitation period for filing a

federal habeas petition does not begin to run until—following a decision by the


                                         -2-
state court of last resort—after the United States Supreme Court has denied

review, or, if no petition for certiorari is filed, after the time for filing a petition

for certiorari with the Supreme Court has passed.” Locke v. Saffle, 237 F.3d

1269, 1273 (10th Cir. 2001) (quotation omitted). Parties have ninety days after

entry of judgment to petition for a writ of certiorari. Sup. Ct. R. 13(1).

Furthermore, the limitation period is tolled for the “time during which a properly

filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2).

       The OCCA affirmed Harris’s conviction on August 5, 1997. Because he

did not seek a writ of certiorari, the period of limitation for seeking federal

habeas relief began to run on November 3, 1997. By the time Harris sought state

post-conviction relief on June 5, 1998, approximately 214 days had passed. The

period of limitation was tolled until January 29, 1999, when the OCCA affirmed

the denial of his first set of applications for post-conviction relief. Thereafter,

143 more days passed before Harris sought state post-conviction relief for a third

time on June 21, 1999. The period of limitation was tolled until March 2, 2000,

when the OCCA affirmed the denial of that application. By then, 357 days had

passed, and thus, Harris had until March 10, 2000, to file an application for

federal habeas relief. He did not do so until April 4, 2000.




                                            -3-
      The limitation period “may be subject to equitable tolling” if there are

extraordinary circumstances beyond a prisoner’s control that make it impossible

to file a petition on time. Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998).

Harris argues that prison officials delayed notifying him of the denial of his state

post-conviction petitions for a number of days, and that the period of limitation

should be equitably tolled to account for these delays. Assuming that such delays

constitute “extraordinary circumstances” for tolling purposes, Harris’s application

would nevertheless be untimely. 1 Harris claims that he was not notified of the

OCCA’s January 29, 1999, decision affirming the district court’s denial of post-

conviction relief until four days later. He further claims that he was not notified

of the OCCA’s March 2, 2000, decision affirming the district court’s denial of

post-conviction relief for an undisclosed period of time. As stated above,

Harris’s habeas application was not filed until April 4, 2000, twenty-five days

after the AEDPA period of limitation expired. Assuming the second, undisclosed

delay was comparable to the first, the two combined would toll the limitation

period for only eight days, and Harris’s petition would still be time-barred. 2

      1
        We recently held that “a prisoner’s lack of knowledge that the state
courts have reached a final resolution of his case can provide grounds for
equitable tolling if the prisoner has acted diligently in the matter.” Woodward v.
Williams, — F.3d —, 2001 WL 946452 at *5 (10th Cir. Aug. 17, 2001).
      2
         Before the magistrate judge who originally considered Harris’s petition,
Harris argued that equitable tolling should apply for two additional reasons.
                                                                      (continued...)

                                         -4-
      Harris’s motion to proceed in forma pauperis is GRANTED, his

application for COA is DENIED, and the matter is DISMISSED.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT

                                       Carlos F. Lucero
                                       Circuit Judge




      2
        (...continued)
       First, Harris was required by Oklahoma law to challenge his prior
convictions before challenging his current conviction in order to raise his claims
that the prior convictions were improper and should not have been used to
enhance his current sentence. Harris appeared to argue that this process unduly
delayed exhaustion of his state claims such that the AEDPA period of limitation
should be equitably tolled. The district court rejected that argument, noting that
the period of limitation was tolled throughout the duration of all of Harris’s state
post-conviction proceedings.
       Second, Harris claimed that multiple transfers between Oklahoma state
prisons and private correctional facilities in Texas and Oklahoma interfered with
his ability to research and file his federal habeas claim. The magistrate judge
concluded that there were no specific allegations by Harris as to how these
transfers interfered with his ability to file a timely petition, and that there were
therefore no grounds for equitable tolling.
       Although Harris did not raise either of these issues on appeal, we note that
we do not find the district court’s disposal of either one to be incorrect.

                                        -5-